DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6 and 16 are amended. Claims 1, 3, 6-8 and 16 are allowed. Claims 2, 4, 14-15 and 17 are cancelled. Claims 5 and 18 ae rejoined Claims 9-13 and 19 are withdrawn. Claims 1, 3, 5-8, 16 and 18 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 10/27/2021 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 10/27/2021 are overcome. 

Applicant’s arguments regarding the rejections under 35 USC 112(d) have been fully considered and are persuasive. The rejections of 10/27/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 10/27/2021 are overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued 1/11/2022 has been entered.

Election/Restrictions
Claims 1, 3, 6-8 and 16 are allowable. The restriction requirement as set forth in the Office action mailed on 3/21/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/21/2018 is partially withdrawn. Claims 5 and 18, directed to a bottle sterilizing method, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 9-13 and 19, directed to a bottle sterilizing apparatus, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities: The extraneous word “as” is present between “adsorb” and “0.001” (line 16). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, there is insufficient antecedent basis for the limitation “the sterilizer” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the hydrogen peroxide solution gas of claim 1. Claim 18 is indefinite by dependence.

Regarding claim 18, it is unclear whether the limitation “the sterilizer” refers to the hydrogen peroxide solution gas or to the condensed film of the hydrogen peroxide solution of claim 1 since both are hydrogen peroxide sterilizer solutions. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the hydrogen peroxide sterilizer gas.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 5, claim 1 requires that the hydrogen peroxide solution be gasified and discharged from a discharge port of a nozzle, and then blasting an air to the preform before conveying the preform into a heating furnace, only from a blasting nozzle that is at a predetermined distance away from the preform having the film of the hydrogen peroxide solution adhering thereto to remove the excess of the film of the hydrogen peroxide solution from both the inner and outer surfaces of the preform as the preform is adsorbing the hydrogen peroxide solution. The removal of the excess of the film directly contradicts the limitation of the instant claim that the preform be allowed to adsorb the sterilizer by performing aging on the preform in a sealed chamber. The claim therefore fails to include all the limitations of the claim upon which it depends. Claim 18 fails to include all of the limitations of the claim upon which it depends by dependence.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 6-8 and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
Nantin (US 6,692,684) teaches a method and apparatus for blow molding thermoplastic containers (abstract) in which a rotor (figure 3, reference numeral 5) moves the preforms (figure 3, reference numeral 1) between different stations of a stator (figure 3, reference numeral 4) where different sterilizing and molding operations occur (column 5, lines 36-67, column 6, lines 1-11). The stations have an umbrella shaped portion and are located above the preform (figure 3). Nantin additionally teaches that this apparatus makes reinfection of sterilized preforms minimal (column 3, lines 7-15). However, Nantin does not teach or suggest the umbrella shaped portion having an inner annular lower edge surface that defines a groove.
Frost (US 2007/0269339) teaches a process for sterilization of objects (abstract) in which a vapor mix consisting of gaseous hydrogen peroxide and gaseous water so that a condensation layer forms on the object and sterilizes the surfaces [0052] and is provided by a distributor pipe having umbrella that covers the entire opening of a bottle ([0053], figure 1, reference numeral 47). However, Frost does not teach or suggest the distributor pipe having annular lower edge surface that defines a groove.
Hayakawa (WO 2013/061956, English language equivalent US 2014/0311095 relied upon) teaches a drink filling method [0001] to produce a sterile preform [0002] in which hydrogen peroxide gas [0049] is supplied into a preform ([0041], figure 1A, reference numeral 1) to perform a preliminary sterilization [0049]. The gas is released from a through hole or nozzle of a spindle on the inside of the preform to form a condensed film of the hydrogen peroxide on the inner peripheral surface of the preform ([0051], figure 1B, reference numeral 43a). The condensed film of hydrogen peroxide adhering to the surface has 35 weight % hydrogen peroxide [0051] and adherers to the surface in a range 2 to 0.008 μL/cm2 [0053]. The preform is then subjected to an air rinsing treatment in which aseptic air is spread throughout the bottle using a nozzle ([0079], figure 3G1, reference numeral 45) so that surplus hydrogen peroxide is discharged [0080]. The air nozzle is arranged outside the bottle to providing rinsing both inside and outside the bottle ([0081], figure 3G2). This step is preformed prior to heating the perform [0138]. The preform is then conveyed to infrared heaters and evenly heated to a temperature suitable for blow molding [0057] and then blown using a blow mold to shape it ([0061], figure 1, reference numeral 2D). The suitable temperature of blow molding is 90 °C to 130 °C [0097], which is greater than the activation temperature of the hydrogen peroxide [0078]. The nozzle extends downwardly in a discharging direction and is located above the preform ([0064], figure 2F, reference numeral 6) and, in different embodiments, a guide member having an umbrella like configuration surrounds a downwardly directed nozzle and directs peroxide mist or gas from within preform to the male threads located on the preform outer surface to sterilize the threads ([0096], figure 5, reference numeral 43). The guide member an outer annular lower edge surface and forms a groove around the nozzle ([0096], figure 5, reference numeral 43c). The lower end of the nozzle main channel itself is considered to meet the claim limitation of an inner annular lower edge surface with the groove located between them (figure 5). However, Hayakawa teaches that the hydrogen peroxide mist or gas flows through the preform, through the gap between the inner peripheral surface of the mouth portion (figure 5, reference numeral 2a) of the preform and the outer peripheral surface of the spindle ([0094], figure 5, reference numeral 43). It would therefore not have been obvious to move the end of the nozzle to be above the mouth of the preform since the gas would not be properly directed through the preform.
The prior art does not teach or suggest a nozzle having an inner annular lower edge surface positioned above an opening in a mouth of a preform.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747